Exhibit 10.29 Coal Tar sales contracts Seller: Shanxi Changyuan Coking Co., Ltd Purchaser: Taiyuan Hongxing Carbon Co., Ltd The Seller and Purchaser reach the following agreement through friendly negotiation. 1. Product name: Coal Tar 2. Quantity: 1100 Ton/Month 3. Price: RMB2300 / Ton (including tax).It shall inform the purchaser in a timely manner if there is a change in price. (Due to the fluctuation of the price, the price shall be adjusted through a Price Adjustment Letter) 4. Quality Standard: the first class national standard: Water Content<4%, Density 1.15g/cm31.20g/cm;Light oil:1%;carbolic oil 2%; acyl oil:4%,asphalt:65%~70%; ash<0.14% The quality is subject to seller’s laboratory test report, purchaser may check it. It shall be settled through negotiation if dispute arise. 5. Settlement amount and reasonable loss: It shall be based on the weights calculated from seller, purchaser supervise the weight process. It shall be settled through negotiation if the weight difference is significant. 6. Settlement: Money transfer or bill of exchange with tax receipt of 17% value-added tax. 7. Delivery place and method: By trucks and purchase bear the cost 8. Default responsibility and solutions: The default party takes the full responsibility, and it shall be settled through negotiation if there is a contract dispute. 9.The contract is in duplicate,seller and purchaser each hold a contract, the contract come into force once it is signed and sealed by both parties. Seller: Xiaoyi Jinhui Coal&Coking Co., Ltd Purchaser: Taiyuan Hongxing Carbon Co. Ltd Signature (Seal) Signature (Seal) Valid period: From January 1, 2008 to December 31, 2008
